In an action, inter alia, to recover damages for broker malpractice, the defendant appeals from so much of an order of the Supreme Court, Westchester County (Burrows, J.), entered March 25, 1991, as granted the plaintiffs’ motion to dismiss the defendant’s affirmative defenses based upon the Statute of Limitations and a failure to state a cause of action.
*772Ordered that the order is modified, by deleting the provision thereof granting that branch of the plaintiffs’ motion which was to dismiss the defendant’s Statute of Limitations affirmative defense, and substituting therefor a provision denying that branch of the plaintiffs’ motion; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
While we agree with the Supreme Court that the Statute of Limitations at issue here is six years (see, Video Corp. v Flatto Assocs., 58 NY2d 1026), there are questions of fact as to the circumstances surrounding the plaintiffs’ request for insurance coverage. Accordingly, dismissal of the Statute of Limitations affirmative defense is not warranted.
We have considered the defendant’s remaining contention and find it to be without merit (see, Coluccio v Urbanek, 129 AD2d 551). Rosenblatt, J. P., Miller, Eiber and Pizzuto, JJ., concur.